 

Exhibit 10.14

 

INNOVATE BIOPHARMACEUTICALS INC.

SUMMARY OF RESTRICTED STOCK PURCHASE

2015 STOCK INCENTIVE PLAN

 

Innovate Biopharmaceuticals Inc., a Delaware corporation (the “Company”), hereby
issues and sells to the undersigned (the “Participant”), and the Participant
hereby purchases from the Company, shares (the “Shares”) of the common stock of
the Company (the “Common Stock”), pursuant to the Company’s 2015 Stock Incentive
Plan (the “Plan”):

 

Participant: *[Participant Name]     Total Number of Shares: *[Number of Shares]
    Purchase Date: *[Purchase Date]     Purchase Price per Share: $*[Purchase
Price]     Vesting Commencement Date: *[Vesting Date]     Vesting Schedule:

*[Describe Vesting Schedule]

 

*[In addition, the Right of Repurchase shall lapse on an accelerated basis under
Section 2 of the Restricted Stock Purchase Agreement.]

 

This restricted stock purchase is governed by the terms and conditions of the
Plan and the Restricted Stock Purchase Agreement, both of which are incorporated
herein by reference. By signing below, the Participant acknowledges receipt of a
copy of the Plan and the Restricted Stock Purchase Agreement, and purchases the
Shares on the terms set forth herein and therein.

 

*[PARTICIPANT NAME]:   INNOVATE BIOPHARMACEUTICALS INC.:           By:  
(Signature)           Name:                             Address:     Title:    
          Date:  

 

   

 

 

SHARES PURCHASED HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY NOT BE SOLD, PLEDGED OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR APPLICABLE LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS
COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

 

INNOVATE BIOPHARMACEUTICALS INC.

 

RESTRICTED STOCK PURCHASE AGREEMENT
2015 STOCK INCENTIVE PLAN

 

1.            Purchase of Shares. The Company hereby issues and sells to the
Participant, and the Participant hereby purchases from the Company, subject to
the terms and conditions set forth in this Agreement and in the Plan, the Total
Number of Shares at a price per share equal to the Purchase Price per Share, all
as defined and set forth in the accompanying Summary of Restricted Stock
Purchase. The aggregate purchase price for the Shares shall be paid by the
Participant by a check payable to the order of the Company or such other method
as may be acceptable to the Company. Upon receipt of said consideration by the
Company for the Shares, the Company shall issue to the Participant one or more
certificates in the name of the Participant for that number of the Shares
purchased by the Participant.

 

2.            Right of Repurchase. The Participant shall vest in, and the
Company shall have a right of repurchase with respect to, the Shares (the “Right
of Repurchase”), which such Right of Repurchase shall lapse according to the
Vesting Schedule set forth in the accompanying Summary of Restricted Stock
Purchase. [In addition, the Right of Repurchase shall lapse on an accelerated
basis as follows:

 

*[Insert any applicable acceleration provisions]

 

3.Exercise of Right of Repurchase and Closing.

 

(a)          In the event the Participant ceases to be a Service Provider for
any reason (other than Cause, as defined below) or no reason, including, without
limitation, by reason of Participant’s death or disability (as defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”),
the Company shall, upon the date of such termination (as reasonably fixed by the
Company), have an irrevocable, exclusive right to purchase some or all of the
Shares which have not yet vested and been released from the Right of Repurchase,
at a price per share equal to the lesser of (x) the fair market value of the
shares at the time the Right of Repurchase is exercised, as determined by the
Company’s board of directors and (y) the Purchase Price (the “Repurchase
Price”). If, prior to the date on which the Shares are fully vested pursuant to
the Vesting Schedule or any applicable vesting acceleration provision, (i) the
Participant violates the non-competition, confidentiality or other provisions of
any employment agreement, confidentiality, inventions and/or nondisclosure
agreement, or other agreement between the Participant and the Company or (ii)
the Participant’s status as a Service Provider is terminated by the Company for
Cause (as defined below), the Company’s Right of Repurchase shall apply to the
Total Number of Shares, and the Company shall have an irrevocable, exclusive
right to purchase some or all of the Total Number of Shares, at the Repurchase
Price. The number of Shares as to which the Right of Repurchase applies, as set
forth in the preceding two sentences, shall be referred to herein as the
“Repurchase Shares.”

 

   

 

 

(b)          The Company may exercise the Right of Repurchase as to any or all
of the Repurchase Shares at any time following the Participant’s termination;
provided, however, that without requirement of further action on the part of
either party hereto, the Company’s Right of Repurchase shall be deemed to have
been automatically exercised as to all Repurchase Shares at 5:00 p.m. EDT on the
date that is 90 days following the date of the Participant’s termination, unless
the Company declines in writing to exercise the Right of Repurchase prior to
such time.

 

(c)          If the Company decides not to exercise the Right of Repurchase, it
shall notify the Participant within 90 days of the Participant’s termination. If
the Company decides to exercise its Right of Repurchase, the Company shall
deliver payment (if any) to the Participant, with a copy to the Escrow Agent (as
defined in Section 6 hereof), by any of the following methods, in the Company’s
sole discretion: (i) delivering to the Participant or the Participant’s executor
a check in the amount of the aggregate Repurchase Price; (ii) canceling an
amount of the Participant’s indebtedness to the Company equal to the aggregate
Repurchase Price; or (iii) any combination of (i) and (ii) such that the
combined payment and cancellation of indebtedness equals such aggregate
Repurchase Price. Upon delivery of the payment of the aggregate Repurchase Price
in any of the ways described above, the Company shall become the legal and
beneficial owner of the Repurchase Shares being repurchased and all related
rights and interests therein, and the Company shall have the right to retain and
transfer to its own name the number of Repurchase Shares being repurchased by
the Company. In the event that Participant’s continuous status as a Service
Provider terminates, and the Company neither notifies the Participant within 90
days thereafter of the Company’s decision not to exercise the Right of
Repurchase, nor delivers payment of the Repurchase Price to the Participant
within 90 days thereafter, then the sole remedy of the Participant thereafter
shall be to receive the applicable Repurchase Price determined as set forth
above from the Company in the manner set forth above, and in no case shall the
Participant have any claim of ownership as to any of the Repurchase Shares.

 

(d)          The Company in its sole discretion may designate and assign one or
more employees, officers, directors or stockholders of the Company or other
persons or organizations to exercise all or a part of the Company’s Right of
Repurchase to purchase all or a part of the Repurchase Shares.

 

(e)          The Company or its assignee must notify the Participant that it
does not elect to exercise the Right of Repurchase conferred above by giving the
requisite written notice within 90 days following Participant’s termination as a
Service Provider to the Company. If the Company or its assignee gives such
requisite notice, the Repurchase Option shall terminate.

 

(f)          In the event that the Right of Repurchase is exercised, whether
automatically in the manner provided for above or pursuant to written notice,
then upon and following such exercise, the only remaining right of the
Participant under this Agreement shall be the right to receive the applicable
Repurchase Price, and the Participant have no right whatsoever to receive the
Repurchase Shares. In the event that the Company’s Right of Repurchase is
terminated pursuant to clause (e) above, then upon and following such
termination, the only remaining right of the Participant under this Agreement
shall be the right to receive the Repurchase Shares, and the Participant shall
have no right whatsoever to receive the Repurchase Price

 

(g)          For purposes hereof, if the Participant is party to an agreement
with the Company that contains an applicable definition of “cause”, “Cause”
shall have the meaning ascribed to such term in such agreement. Otherwise,
“Cause” shall mean willful misconduct by the Participant or willful failure by
the Participant to perform the Participant’s responsibilities to the Company
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive. The Participant shall be
considered to have been discharged for Cause if the Company determines, within
30 days after the Participant’s resignation, that discharge for cause was
warranted.

 

 2 

 

   

4.Restrictions on Transfer; Rights of First Refusal and Stockholder Agreements.

   

(a)           The Participant acknowledges and agrees that the Shares are
subject to the provisions of the Company’s Bylaws, as amended from time to time
(the “Bylaws”), including without limitation, all restrictions on transfer and
rights of first refusal described in the Bylaws. The Participant may inspect the
Bylaws at the Company’s principal office.

 

(b)           Legends. Any certificate representing Shares shall bear legends
substantially in the following form (in addition to, or in combination with, any
legend required by applicable federal and state securities laws and agreements
relating to the transfer and/or voting of the Company’s securities):

 

“The securities represented by this certificate are subject to restrictions on
transfer and an option to purchase set forth in a restricted stock agreement
between the Company and the registered owner of these shares (or such owner’s
predecessor in interest), and such restricted stock agreement is available for
inspection without charge at the principal office of the Company.”

 

“The securities represented by this certificate, and the transfer thereof, are
subject to the restriction on transfer provisions of the Bylaws of the Company,
a copy of which is on file in, and may be examined at, the principal office of
the Company.”

 

(c)           Stockholder Agreements. The Participant acknowledges and agrees
that upon the request of the Company, the Participant shall join and become a
party to such stockholder agreements, which may impose certain contractual
rights and obligations on the Shares, as may be entered into from time to time
by and among the Company and the holders of the Company’s capital stock.

 

5.            Agreement in Connection with Public Offering. The Participant
agrees, in connection with the initial underwritten public offering of the
Company’s securities pursuant to a registration statement under the Securities
Act of 1933, as amended (the “Securities Act”): (i) not to sell, make short sale
of, loan, grant any options for the purchase of, or otherwise dispose of any
shares of Common Stock held by the Participant (other than those shares included
in the offering) without the prior written consent of the Company or the
underwriters managing such initial underwritten public offering of the Company’s
securities for a period of 180 days from the effective date of such registration
statement, which period may be extended upon the request of the underwriters for
an additional period of up to fifteen (15) days if the Company issues or
proposes to issue an earnings or other public release within fifteen (15) days
of the expiration of the 180-day lockup period, and (ii) to execute any
agreement reflecting clause (i) above as may be requested by the Company or the
managing underwriters at the time of such offering.

 

The Participant agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriters of such offering which
are consistent with the foregoing or which are necessary to give further effect
thereto. In addition, if requested by the Company or the underwriters of such
offering, the Participant shall provide, within 10 days of such request, such
information as may be required by the Company or such underwriters in connection
with the completion of any public offering of the Company’s securities pursuant
to a registration statement filed under the Securities Act. The obligations
described in this Section 5 shall not apply to a registration relating solely to
employee benefits plans on Form S-1 or Form S-8 or similar forms that may be
promulgated in the future, or a registration relating solely to a Commission
Rule 145 transaction on Form S-4 or similar forms that may be promulgated in the
future. The Company may impose stop-transfer instructions with respect to the
shares of Common Stock (or other securities) subject to the foregoing
restriction until the end of the applicable period. Participant agrees that any
transferee of the Shares pursuant to this Agreement shall be bound by this
Section 5.

 

 3 

 

 

6.            Escrow. The Participant shall, upon the execution of this
Agreement, execute Joint Escrow Instructions in the form attached to this
Agreement as Exhibit A. The Joint Escrow Instructions shall be delivered to the
Secretary of the Company, as escrow agent thereunder (the “Escrow Agent”). The
Participant shall deliver to the Escrow Agent a stock assignment duly endorsed
in blank, in the form attached to this Agreement as Exhibit B, and hereby
instructs the Company to deliver to the Escrow Agent, on behalf of the
Participant, the certificate(s) evidencing the Shares issued hereunder. Such
materials shall be held by the Escrow Agent pursuant to the terms of the Joint
Escrow Instructions.

 

7.            Provisions of the Plan.

 

(a)          This Agreement is subject to the provisions of the Plan, a copy of
which is furnished to the Participant with this Agreement.

 

(b)          As provided in the Plan, upon the occurrence of a Change in
Control, the repurchase and other rights of the Company hereunder shall inure to
the benefit of the Company’s successor and shall apply to the cash, securities
or other property which the Shares were converted into or exchanged for pursuant
to such Change in Control in the same manner and to the same extent as they
applied to the Shares under this Agreement. If, in connection with a Change in
Control, a portion of the cash, securities and/or other property received upon
the conversion or exchange of the Shares is to be deferred, contingent or placed
into escrow to secure indemnification or for other reasons, the mix between the
vested and unvested portion of such cash, securities and/or other property that
is deferred, contingent or placed into escrow shall be the same as the mix
between the vested and unvested portion of such cash, securities and/or other
property that is not subject to deferral, contingence or escrow.

 

8.            Investment Representations. The Participant represents, warrants
and covenants as follows:

 

(a)          The Participant is purchasing the Shares for the Participant’s own
account for investment only, and not with a view to, or for sale in connection
with, any distribution of the Shares in violation of the Securities Act, or any
rule or regulation under the Securities Act.

 

(b)          The Participant has had such opportunity as the Participant deems
adequate to obtain from representatives of the Company such information as is
necessary to permit the Participant to evaluate the merits and risks of the
Participant’s investment in the Company.

 

(c)          The Participant has sufficient experience in business, financial
and investment matters to be able to evaluate the risks involved in the purchase
of the Shares and to make an informed investment decision with respect to such
purchase.

 

(d)          The Participant can afford a complete loss of the value of the
Shares and is able to bear the economic risk of holding such Shares for an
indefinite period.

 

(e)          The Participant acknowledges that the Participant is acquiring the
Shares subject to all other terms of the Plan and this Agreement, including the
related Summary of Restricted Stock Purchase

 

(f)          The Participant acknowledges that the Company has encouraged the
Participant to consult the Participant’s own adviser to determine the tax
consequences of acquiring the Shares at this time.

 

 4 

 

 

(g)          The Participant acknowledges that the Shares shall be subject to
the Company’s Right of Repurchase, right of first refusal and the market
stand-off (sometimes referred to as the “lock-up”), all in accordance with the
related Summary of Restricted Stock Purchase and this Agreement.

 

(h)          The Participant understands that (i) the Shares have not been
registered under the Securities Act and are “restricted securities” within the
meaning of Rule 144 under the Securities Act, (ii) the Shares cannot be sold,
transferred or otherwise disposed of unless they are subsequently registered
under the Securities Act or an exemption from registration is then available;
(iii) in any event, the exemption from registration under Rule 144 will not be
available for at least six months or one year (depending on whether the Company
is subject to the reporting obligations of the Securities Exchange Act of 1934,
as amended) and even then will not be available unless applicable terms and
conditions of Rule 144 are complied with; and (iv) there is now no registration
statement on file with the Securities and Exchange Commission with respect to
any stock of the Company and the Company has no obligation or current intention
to register the Shares under the Securities Act.

 

9.            Withholding Taxes; Section 83(b) Election.

 

(a)          The Participant acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Participant any
federal, state or local taxes of any kind required by law to be withheld with
respect to the purchase of the Shares by the Participant or the lapse of the
Repurchase Option.

 

(b)          The Participant has reviewed with the Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. The Participant understands that the
Participant (and not the Company) shall be responsible for the Participant’s own
tax liability that may arise as a result of this investment or the transactions
contemplated by this Agreement. The Participant understands that as a condition
to the issuance of the Shares, Participant shall be required to file an election
under Section 83(b) of the Internal Revenue Code of 1986 with the I.R.S. within
30 days from the date of this Agreement; if such election is not filed on a
timely basis, the Company shall declare this Agreement, and the offer to issue
the Shares, void. In such event, the Company shall return the full amount of the
Purchase Price previously paid to the Participant. The Company shall not issue a
stock certificate with respect to the Shares unless and until the 83(b) election
has been timely filed.

 

THE PARTICIPANT ACKNOWLEDGES THAT IT IS SOLELY THE PARTICIPANT’S RESPONSIBILITY,
AND NOT THE COMPANY’S, TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF
THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING
ON THE PARTICIPANT’S BEHALF.

 

10.          Miscellaneous.

 

(a)          No Rights to Continued Service. The Participant acknowledges and
agrees that the vesting of the Shares is earned only by continuing service as a
Service Provider at the will of the Company (not through the act of being hired
or purchasing shares hereunder). The Participant further acknowledges and agrees
that the transactions contemplated hereunder and the vesting schedule set forth
herein do not constitute an express or implied promise of continued engagement
as an employee or consultant for the vesting period, for any period, or at all.

 

 5 

 

 

(b)          Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

 

(c)          Waiver. Any provision for the benefit of the Company contained in
this Agreement may be waived, either generally or in any particular instance, by
the Board of Directors of the Company.

 

(d)          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.

 

(e)          Notice. All notices required or permitted hereunder shall be in
writing and deemed effectively given upon personal delivery or five days after
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party hereto at the address shown
beneath his or its respective signature to this Agreement, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 10(e).

 

(f)          Pronouns. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.

 

(g)          Entire Agreement; Governing Law. The Plan and the Bylaws are
incorporated herein by reference. This Agreement, the Plan, and the Bylaws
constitute the entire agreement between the Company and the Participant with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Participant with respect to
the subject matter hereof, and this Agreement may not be modified adversely to
the Participant’s interest except by means of a writing signed by the Company
and Participant. This Agreement shall be governed by and construed in accordance
with the General Corporation Law of the State of Delaware, as to matters within
the scope thereof, and the internal laws of the State of North Carolina (without
reference to conflict of law provisions), as to all other matters.

 

(h)          Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Participant.

 

(i)          Participant’s Acknowledgments. The Participant acknowledges that
the Participant: (i) has read this Agreement; (ii) has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Hutchison PLLC, is acting as counsel to the Company in
connection with the transactions contemplated by the Agreement, and is not
acting as counsel for the Participant.

 

[Remainder of Page Intentionally Left Blank]

 

 6 

 

 

Exhibit A

 

INNOVATE BIOPHARMACEUTICALS INC.

 

Joint Escrow Instructions

 

Corporate Secretary
Innovate Biopharmaceuticals Inc.

 

Dear Madam or Sir:

 

As Escrow Agent for Innovate Biopharmaceuticals Inc., a Delaware corporation
(the “Company”), and its successors in interest under the Restricted Stock
Purchase Agreement, and related Summary of Restricted Stock Purchase, each of
even date herewith (the “Agreement”), to which a copy of these Joint Escrow
Instructions is attached, and the undersigned person (“Holder”), you are hereby
authorized and directed to hold the documents delivered to you pursuant to the
terms of the Agreement in accordance with the following instructions:

 

1.           Appointment. Holder irrevocably authorizes the Company to deposit
with you any certificates evidencing the Shares (as defined in the Agreement) to
be held by you hereunder and any additions and substitutions to said Shares. For
purposes of these Joint Escrow Instructions, “Shares” shall be deemed to include
any additional or substitute property. Holder does hereby irrevocably constitute
and appoint you as his attorney-in-fact and agent for the term of this escrow to
execute with respect to such Shares all documents necessary or appropriate to
make such Shares negotiable and to complete any transaction herein contemplated.
Subject to the provisions of this Section 1 and the terms of the Agreement,
Holder shall exercise all rights and privileges of a stockholder of the Company
while the Shares are held by you.

 

2.           Closing of Repurchase.

 

(a)          Upon any repurchase by the Company of the Shares pursuant to the
Agreement, the Company shall give to Holder and you a written notice specifying
the number of Shares to be repurchased, the purchase price for the Shares, as
determined pursuant to the Agreement, and the time for a closing hereunder (the
“Closing”) at the principal office of the Company. Holder and the Company hereby
irrevocably authorize and direct you to close the transaction contemplated by
such notice in accordance with the terms of said notice.

 

(b)          At the Closing, you are directed (i) to date the stock assignment
form or forms necessary for the transfer of the Shares, (ii) to fill in on such
form or forms the number of Shares being transferred, and (iii) to deliver the
same, together with the certificate or certificates evidencing the Shares to be
transferred, to the Company against the simultaneous delivery to you of the
purchase price for the Shares being repurchased pursuant to the Agreement.

 

3.           Withdrawal. The Holder shall have the right to withdraw from this
escrow any of the Shares as to which the Right of Repurchase (as defined in the
Agreement) has terminated or expired.

 

4.           Duties of Escrow Agent.

 

(a)          Your duties hereunder may be altered, amended, modified or revoked
only by a writing signed by all of the parties hereto.

 

   

 

 

(b)          You shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact of Holder while acting in good faith and in
the exercise of your own good judgment, and any act done or omitted by you
pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith.

 

(c)          You are hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or entity,
excepting only orders or process of courts of law, and are hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. If
you are uncertain of any actions to be taken or instructions to be followed, you
may refuse to act in the absence of an order, judgment or decrees of a court. In
case you obey or comply with any such order, judgment or decree of any court,
you shall not be liable to any of the parties hereto or to any other person or
entity, by reason of such compliance, notwithstanding any such order, judgment
or decree being subsequently reversed, modified, annulled, set aside, vacated or
found to have been entered without jurisdiction.

 

(d)          You shall not be liable in any respect on account of the identity,
authority or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

 

(e)          You shall be entitled to employ such legal counsel and other
experts as you may deem necessary properly to advise you in connection with your
obligations hereunder and may rely upon the advice of such counsel.

 

(f)          Your rights and responsibilities as Escrow Agent hereunder shall
terminate if (i) you cease to be Secretary of the Company or (ii) you resign by
written notice to each party. In the event of a termination under clause (i),
your successor as Secretary shall become Escrow Agent hereunder; in the event of
a termination under clause (ii), the Company shall appoint a successor Escrow
Agent hereunder.

 

(g)          If you reasonably require other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

 

(h)          It is understood and agreed that if you believe a dispute has
arisen with respect to the delivery and/or ownership or right of possession of
the securities held by you hereunder, you are authorized and directed to retain
in your possession without liability to anyone all or any part of said
securities until such dispute shall have been settled either by mutual written
agreement of the parties concerned or by a final order, decree or judgment of a
court of competent jurisdiction after the time for appeal has expired and no
appeal has been perfected, but you shall be under no duty whatsoever to
institute or defend any such proceedings.

 

(i)          These Joint Escrow Instructions set forth your sole duties with
respect to any and all matters pertinent hereto and no implied duties or
obligations shall be read into these Joint Escrow Instructions against you.

 

(j)          The Company shall indemnify you and hold you harmless against any
and all damages, losses, liabilities, costs, and expenses, including attorneys’
fees and disbursements, (including without limitation the fees of counsel
retained pursuant to Section 4(e) above, for anything done or omitted to be done
by you as Escrow Agent in connection with this Agreement or the performance of
your duties hereunder, except such as shall result from your gross negligence or
willful misconduct.

 

 2 

 

 

5.            Notice. Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail with
postage and fees prepaid, addressed to each of the other parties thereunto
entitled at the following addresses, or at such other addresses as a party may
designate by ten days’ advance written notice to each of the other parties
hereto.

 

COMPANY:   Notices to the Company shall be sent to the address set forth in the
salutation hereto, Attn: President       HOLDER:   Notices to Holder shall be
sent to the address set forth below Holder's signature below.       ESCROW
AGENT:   Notices to the Escrow Agent shall be sent to the address set forth in
the salutation hereto.

 

6.Miscellaneous.

 

(a)          By signing these Joint Escrow Instructions, you become a party
hereto only for the purpose of said Joint Escrow Instructions, and you do not
become a party to the Agreement.

 

(b)          This instrument shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

 

Very truly yours,

  

INNOVATE BIOPHARMACEUTICALS INC.:   HOLDER:           By:
                               By:                  Name:     Name:            
  Address:                     ESCROW AGENT:               By:     Date:        
  Name:      

 

 3 

 

 

Exhibit B

 

INNOVATE BIOPHARMACEUTICALS INC.

 

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED, I hereby sell, assign and transfer ________________ shares
of common stock, of Innovate Biopharmaceuticals Inc., a Delaware corporation
(the “Company”), standing in my name on the books of the Company represented by
Certificate(s) Number __________ herewith, to ________________________________
and do hereby irrevocably constitute and appoint Hutchison PLLC to transfer the
said stock on the books of the Company with full power of substitution in the
premises.

 

  Dated: _____________________       HOLDER:           (Signature)          
(Print Name)

 

   

 